Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On September 3, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,820 Morgan Stanley 4.35% Notes due 9/8/2026 – CUSIP # 6174467Y9 (the "Notes"). The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Morgan Stanley received a commission of .450% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC APTO Partners LLC Banca IMI S.p.A. BMO Capital Markets BNY Mellon Capital Markets, LLC Commerz Markets LLC HSBC Securities (USA) Inc. ING Financial Markets LLC Keybanc Capital Markets Inc. Lloyds Securities Inc. Mischler Financial Group, Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC Natixis Securities Americas LLC Scotia Capital (USA) Inc. SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. TD Securities (OJA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On June 26, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,630 Monsanto Company 3.375% Senior Notes due July 15, 2024 – CUSIP # 61166WAU5 (the "Senior Notes"). The Senior Notes were purchased from Citibank, NA, a member of the underwriting syndicate offering the Subordinated Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citibank, NA received a commission of .650% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays BNY Mellon Capital Markets, LLC BofA Merrill Lynch Credit Agricole CIB Fifth Third Securities Goldman, Sachs & Co. J.P. Morgan Mizuho Securities Mitsubishi UFJ Securities Morgan Stanley Rabo Securities RBS Santander Societe Generale L.C. The Williams Capital Group, L.P. UniCredit Capital Markets Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On September 3, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 3,organ Chase & Co. 3.875% Subordinated Notes due 9/10/2024 – CUSIP # 46625HJY7 (the "Subordinated Notes"). The Subordinated Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate offering the Subordinated Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. JP Morgan Securities LLC received an underwriting discount of .450% per Subordinated Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC ANZ Securities, Inc. BB & T Capital Markets BNY Mellon Capital Markets, LLC Capital One Southcoast, Inc. Commerz Markets LLC Fifth Third Securities, Inc. FTN Financial Securities, Corp J.P. Morgan Securities LLC ING Financial Markets LLC Lebenthatl & Co., LLC Lloyds Securities Inc. Loop Capital Markets, LLC nabSecurities, LLC Natixis Securities Americas LLC Santander Investment Securities Inc. Skandinaviska Enskilda Banken AB Standard Chartered Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On September 11, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 835 California Resources Corporation 6% Senior Notes due 2024 – CUSIP # 13057QAE7 (the "Senior Notes"). The Senior Notes were purchased from Bofa Merrill Lynch, a member of the underwriting syndicate offering the Subordinated Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Bank of America received a commission of 1.00% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Banca IMI BB&T Capital Markets BBVA BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup DNB Markets Goldman, Sachs & Co. HSBC J.P. Morgan Keybanc Capital Markets Morgan Stanley Mizuho Securities MUFG PNC Capital Markets LLC Scotiabank SMBC Nikko Societe Generale US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On June 26, 2014, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Fund (the “Fund”), purchased 880 Monsanto Company 4.70% Senior Notes due July 15, 2064 – CUSIP # 61166WAQ4 (the "Senior Notes"). The Senior Notes were purchased from Citibank, NA, a member of the underwriting syndicate offering the Subordinated Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citibank, NA received a commission of 1.00% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citibank N.A. Credit Agricole CIB Fifth Third Securities Goldman, Sachs & Co. J.P. Morgan Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley Rabo Securities RBS Santander Societe Generale L.C. Standard Chartered Bank L.C. The Williams Capital Group, L.P. UniCredit Capital Markets Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 29-30, 2014. These materials include additional information about the terms of the transaction.
